Table of Contents
DETAILED ACTION	3
1.0	REISSUE APPLICATIONS	3
1.1	Priority	3
2.0	RESPONSE TO ARGUMENTS	3
2.1	Status of Claims and Numbering of Claim	3
2.2	Claim Interpretation under 35 U.S.C. §112(6th ¶)	4
2.3	Defective Reissue Declaration	4
2.4	Claim Rejection under 35 U.S.C. § 103	4
2.5	Obvious Double Patenting (ODP) Rejections	7
3.0	CLAIM INTERPRETATION	7
4.0	OBVIOUS DOUBLE PATENTING (ODP)	23
4.1	ODP RE47031 (cl. 36, 38, 39, 41, 44)	25
4.2	ODP RE47031, Bedford, Cragley (cl. 45, 53)	26
4.3	ODP RE47031, Szepesi, Bedford/Cragley (cl. 47-52)	27
4.4	ODP RE47031, Szepesi (cl. 40, 42, 43, 54-61)	29
4.5	ODP RE47031, Szepesi, Quigley (cl. 37, 46, 55)	34
4.6	ODP ‘654 Application, Mao (cl. 36-42, 44, 54-60)	35
4.7	ODP ‘654 Application, Szepesi, Mao (cl. 43, 61)	38
5.0	CLAIMS ALLOWABLE OVER PRIOR ART	39
6.0	CONCLUSION	41
6.1	ACTION MADE FINAL	41
6.2	Pertinent Art	42
6.3	Correspondence	43


DETAILED ACTION

1.0	REISSUE APPLICATIONS

This office action is for the examination of reissue application 16/547,850 filed 8/22/2019 of US Patent Number US 9,071,152 (hereinafter the '152 patent) issued to Morong et al. on June, 30, 2015 and responsive to amendment and request for reconsideration filed on 7/7/2022.
 For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
1.1	Priority

	The ‘152 patent claims benefit of provisional application # 61/667473 having a filing date 7/3/2012 and provisional application # 61/727795 having a filing date 11/19/2012.
2.0	RESPONSE TO ARGUMENTS

2.1	Status of Claims and Numbering of Claim

Original patent claims 1-17 are cancelled by Applicant. 
Applicant has properly renumbered new claims 36-61.
Claims 36-61 are rejected.

2.2	Claim Interpretation under 35 U.S.C. §112(6th ¶)

	Applicant’s arguments regarding the characterization of the cited features under 35 U.S.C. 112, sixth paragraph and the Declaration under 37 C.F.R. 1.132 by Thomas E. Lawson filed 7/7/2022 has been fully considered by the Examiner. (Remarks pages 8-10). Accordingly, the Examiner has modified the claim interpretation of the terms.(See Section 3.0 below).	
2.3	Defective Reissue Declaration

In response to the Defective Reissue Declaration for referring to claim 45 not present in the previously submitted claims, Applicant has renumbered the claims by presenting new claim 45. 
Regarding the error statement is defective because there is no error, because the scope of Claim 15 of the ‘850 patent is the same as claim 27 (new claim 45), Applicant has amended claim 45 to clarify the transformer comprises a single secondary winding which makes claim 45 narrower than original claim 15. Applicant provides support for the claim amendment citing Fig. 1, 3, and 4 wherein the transformer has a single secondary winding respectively (104a, 104c, 104d) (Remarks page 11). 
Accordingly, Applicant has overcome the defective error statement.
2.4	Claim Rejection under 35 U.S.C. § 103

Zhu ‘573 and Mao
 Regarding Claim(s) 18, 22, 24, 26, 27, 31, 33, 35, 40, 42 (now claims 36, 40, 42, 44, 45, 49, 51, 53, 58, and 60) rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573, and Mao et al. (US 6,466,461 B2), Applicant argued regarding independent claim 36, there is no teaching or even suggestion in Zhu '573 that Zhu '573's secondary-side controller 316 adjusts the frequency of the commutation of the input power to supply a desired amount of voltage to the load. (Remarks, pages 14-15). Regarding the combination of Zhu '573 and Mao, Applicant’s main  argument is that an ordinarily skilled artisan would not want to replace Zhu's output voltage with Mao's bias circuit to reduce such fluctuations because output voltage in Zhu is regulated, whereas the bias voltage of  Mao is not. Applicant has referred to PTAB decision in IPR IPR2021-00067 and IPR2021-00071 wherein PTAB rejected all the motivations to combine Zhu '573 and Mao. (Remarks, page 17). 
Applicant’s above argument is convincing, accordingly the rejection of independent claim 36 under 35 U.S.C. 103(a) as obvious over Zhu ‘573, and Mao et al. (US 6,466,461 B2) is withdrawn by the Examiner. Claims 37-44 depend from claim 36, therefore the rejection of  these claims are also withdrawn for the same reasons as above.
Szepesi and Mao
Regarding Claim(s) 18, 20-27, 29-36, and 38-43 (now claims 36, 38-44, 47-54, and 56-61) rejected under 35 U.S.C. 103(a) as obvious over Szepesi and Mao, Applicant argued regarding independent claim 36 (previously claim 18), that Szepesi's secondary-side controller 22 generates PWM pulses, which are not demand pulses as that term is used in the present application. Applicant further argued that Szepesi's secondary-side controller 22 does not "adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load," as required by claim 36. Rather, Szepesi's secondary-side controller 22 reduces the frequency of the PWM pulses in response to the detection of a low output voltage (Remarks, page 18).
Regarding the combination of Szepesi and Mao, Applicant’s main  argument is that an ordinarily skilled artisan would not want to replace Szepesi's output voltage with Mao's bias circuit to reduce output voltage fluctuations because output voltage in Szepesi is regulated, whereas the bias voltage of  Mao is not. Applicant has referred to PTAB decision in IPR IPR2021-00067 wherein PTAB rejected all the motivations to combine Szepesi and Mao. (Remarks, page 19). 
Applicant’s above argument is convincing accordingly the rejection of independent claim 36 under 35 U.S.C. 103(a) as obvious over Szepesi and Mao et al. (US 6,466,461 B2) is withdrawn by the Examiner. Claims 37-44 depend from claim 36, therefore the rejection of  these claims are also withdrawn for the same reasons as above.
Regarding independent claim 45 (previously claim 27), Applicant has amended claim 45 by reciting transformer comprises a single secondary winding. Applicant argued that combination of Szepesi and Mao would produce circuitry in which the transformer would have two secondary windings: the secondary-side winding of Szepesi's transformer TRI and winding Tbl of Mao's FIG. 9. Applicant submits that this provides further reason for distinguishing now pending claim 45 over the combination of Szepesi and Mao (Remarks, page 23, section 5.3.2). Regarding the combination of Szepesi and Mao, Applicant’s argument that an ordinarily skilled artisan would not want to replace Szepesi's output voltage with Mao's bias circuit to reduce output voltage fluctuations because output voltage in Szepesi is regulated, whereas the bias voltage of  Mao is not. Applicant has referred to PTAB decision in IPR IPR2021-00067 wherein PTAB rejected all the motivations to combine Szepesi and Mao. (Remarks, page 19). 
Applicant’s above argument is convincing accordingly the rejection of independent claim 45 under 35 U.S.C. 103(a) as obvious over Szepesi and Mao et al. (US 6,466,461 B2) is withdrawn by the Examiner. Claims 46-53, depend from independent claim 45, therefore the rejection of  these claims are also withdrawn for the same reasons as above.
Regarding independent claim 54, Applicant presented similar arguments as for claim 36, specifically Applicant argued Szepesi's PWM pulses are not examples of the demand pulses and ordinarily skilled artisan would not want to replace Szepesi's output voltage with Mao's bias circuit to reduce voltage fluctuations because output voltage in Szepesi is regulated, whereas the bias voltage of Mao is not. (Remarks, page 19 and 26 and PTAB decision in IPR IPR2021-00067).
Applicant’s argument is convincing accordingly, the rejection of independent claim 54   under 35 U.S.C. 103(a) as obvious over Zhu ‘573, and Mao et al. (US 6,466,461 B2) is withdrawn by the Examiner. Claims 55-61 depend from claim 54, therefore the rejection of  these claims are also withdrawn for the same reasons as above.
2.5	Obvious Double Patenting (ODP) Rejections

Regarding the rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims of  Reissue Patent # RE47031 in view of Szepesi et al. (US 5,498,995); and unpatentable over claims of copending Reissue Application No. 16/987,654 in view of Mao (US 6,466,461 B2), Applicant submits that, if appropriate, one or more terminal disclaimers will be filed after the indication of allowable subject matter. (Remarks page 27). Claims 36-61 are rejected for obvious double patenting (ODP) as set forth below.
3.0	CLAIM INTERPRETATION

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.
A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Accordingly, Examiner concludes that Applicant has not acted as its own lexicographer.

B.	Claim Interpretation under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claims 36-61 contains functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th ¶).  This is the Examiner’s Primary Position herein.  Each such limitation will be discussed in turn as follows:
B1.	FP #1: “input port configured to…” (Claims 36, 45)
A first means-plus-function phrase is recited in claims 36 and 45 (and included in each of dependent claims 37-44, and 46-53), which recites “an input port configured to receive input power …” or hereinafter FP #1.  
3-Prong Analysis
Prong (A)
FP #1 fails invocation prong (A) because the term “input port” is a known term of art and known to perform the specified function “to receive input power” and the term “input port” does convey a particular structure.
In light of the above, the Examiner concludes that the term “input port” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
In view of the Examiner’s findings above that FP#1 fails invocation prongs (A)-(C), the Examiner concludes FP#1 does not  invoke invocation under 35 U.S.C. §112(6th ¶).
Therefore the input port will be interpreted according to its customary meaning in the art as a pair of terminals to receive electrical power supply.

B2.	FP #2: “switch configured to …” (Claim 36, 45)
A second means-plus-function phrase is recited in claim 36 and 45 (and included in each of dependent claims  37-44, and 46-53), which recites “switch configured to commutate the input power” or hereinafter FP #2.  
3-Prong Analysis
Prong (A)
FP #2 fails invocation prong (A) because the term “switch” is a known term of art and known to perform the specified function “to commute input power” and the term “switch” does convey a particular structure.
In light of the above, the Examiner concludes that the term “switch” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
In view of the Examiner’s findings above that FP#2 fails invocation prongs (A)-(C), the Examiner concludes FP#2 does not  invoke invocation under 35 U.S.C. §112(6th ¶).
Therefore the switch will be interpreted according to its customary meaning in the art as an electronics device such as a transistor for turning on and off a circuit.
B3.	FP #3: “galvanic isolation circuitry configured to …” (Claim 36, 43, 61)
A third means-plus-function phrase is recited in claims 36, 43, and 61 (and included in each of dependent claims 37-44), which recites “galvanic isolation circuitry configured to provide galvanic isolation between the input port and an output port, wherein the galvanic isolation circuitry comprises…connected to the output port” or hereinafter FP #3.  
3-Prong Analysis
Prong (A)
FP #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “galvanic isolation circuitry” is a generic placeholder or nonce term equivalent to “means” because the term galvanic isolation circuitry does not convey any particular structure.  
Prong (B)
FP #3 meets invocation prong (B) because it recites the function to “to provide galvanic isolation between the input port and an output port,”
Prong (C)
FP #3 fails invocation prong (C) because FP #3 does recite sufficient structure for performing the claimed function.  Based upon a review of claims 36-61, particularly claims 36, 43, and 61, the Examiner finds that FP #3 recites sufficient structure including a transformer comprising primary and secondary windings (claim 36), pulse transformer (claims 43, 61) that provides the galvanic isolation for performing the entire claimed function set forth in FP #3.
Examiner determines herein that FP #3 fails the three prong test (A)-(C) and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

B4.	FP #4: “demand pulse generator…configured to..” (Claims 36, 37, 38, 40, 41)
A fourth means-plus-function phrase is recited in claim 36 (and included in each of dependent claims 37-44), which recites,
 “demand pulse generator galvanically connected to the secondary winding and configured to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load” (recited in claim 36);
“demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal” (recited in claim 37);  or hereinafter FP #4.  
3-Prong Analysis
Prong (A)
FP #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “demand pulse generator” is a generic placeholder or nonce term equivalent to “means” because the term “demand pulse generator” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, “demand pulse generator” does not denote a particular structure (either expressly or inherently).
In light of the above, the Examiner concludes that the term “demand pulse generator“ is a generic placeholder having no specific structure associated therewith.  Because “demand pulse generator “is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #4 meets invocation Prong (A).
Prong (B)
FP #4 meets invocation prong (B) because it recites the function “ to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load.”
Prong (C)
FP #4 meets invocation prong (C) because FP #4 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 36-61, particularly claim 36 itself, the Examiner finds that FP #4 recites very little (if any) structure for performing the function as set forth of FP #4.
In view of the Examiner’s findings above that FP #4 meets invocation prongs (A)-(C), the Examiner concludes FP #4 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP#4 Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the corresponding structure for the FP #4 is found in the different embodiments shown in each of the Figures 1-4 that discloses circuitry of the recited demand pulse generator:
In the embodiment of Fig. 1, the structure of the demand pulse generator includes comparator 401a, pulse generator 503a, and switch 502a as described in the specification (col. 3, lines 2-14 and 49-53).
In the embodiment of Fig. 2, the structure of the demand pulse generator includes comparator 401b and blocking oscillator trigger circuit 503b as described in the specification (col. 5, lines 8-20 and 25-36).
In the embodiment of Fig. 3, the structure of the demand pulse generator includes comparator 401c, oscillator 505c, AND gate 506c, pulse generator 503c, and switch 502c as described in the specification (col. 5, line 61, to col. 6, line 7).
In the embodiment of Fig. 4, the structure of the demand pulse generator includes comparator 401d, oscillator 505d, flip-flop 412d, and NAND gate 509d as described in the specification (col. 7, lines 42-61, and col. 8, lines 6-19).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP #4 in claims 36-38, 40, and 41, will be limited to the corresponding structures as noted above or equivalents thereof.
B5.	FP #5: “transformer…configured to” (Claim 36, 45)
A fifth means-plus-function phrase is recited in claims 36 and 45 (and included in each of dependent claims 37-44, and 46-53 respectively), which recites “transformer is configured to transfer power from the input port to supply voltage or current to a load connected to the output port” or hereinafter FP #5.  
3-Prong Analysis
Prong (A)
FP #5 fails invocation prong (A) because the term “transformer” is a known term of art and known to perform the specified function “to transfer power from the input port to supply voltage or current to a load connected to the output port” and the term “transformer” does convey a particular structure.
In light of the above, the Examiner concludes that the term “transformer” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
Examiner determines herein that FP #5 fails the three prong test (A)-(C) and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
B6.	FP #6: “oscillator configured to” (Claim 38, 41, 47, 50)
A sixth means-plus-function phrase is recited in claims 38, 41, 47 and 50 (and included in  dependent claims 39 and 48) which recites “oscillator configured to generate oscillator pulses” (recited in claims 38 and 41), “oscillator that generates oscillator pulses” recited in claim 47  (and included in  dependent claim 48), and “oscillator configured to generate a stream of oscillator pulses independent of the comparator output” (recited in claim 50), or hereinafter FP #6.  
3-Prong Analysis
Prong (A)
FP #6 fails invocation prong (A) because the term “oscillator” is a known term of art and known to perform the specified function “to generate oscillator pulses” and the term “oscillator” does convey a particular structure.
In light of the above, the Examiner concludes that the term “oscillator” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
Examiner determines herein that FP #6 fails the three prong test (A)-(C) and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
B7. 	FP#7: “logic circuitry configured to” (Claim 38, 39, 41, 47, 48, 50)
A seventh means-plus-function phrase is recited in claims 38, 39, 41, 47, 48, and 50, which recites:
 “logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses” (recited in claim 38);
logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the switch being turned on (recited in claim 39).
 “logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the demand pulses” (recited in claim 41);
 “logic circuitry that selectively blocks certain oscillator pulses in generating the pulses conveyed from the output side of the apparatus to the input side of the apparatus” (recited in claim 47);
“logic circuitry is configured to selectively block the certain oscillator pulses from becoming pulses that would otherwise result in the switch being turned on, while selectively allowing other oscillator pulses to become the pulses that do result in the switch being turned on” (recited in claim 48);
 “logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the pulses conveyed from the output side of the apparatus to the input side of the apparatus” (recited in claim 50), 
or hereinafter FP #7.  
3-Prong Analysis
Prong (A)
FP #7 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “logic circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “logic circuitry” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, “logic circuitry” does not denote a particular structure (either expressly or inherently).
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “logic circuitry “ in FP #7 as the name of a sufficiently definite structure for performing the functions recited in FP #7 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “logic circuitry “ is a generic placeholder having no specific structure associated therewith.  Because “logic circuitry “  is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #7 meets invocation Prong (A).
 Prong (B)
FP #7 meets invocation prong (B) because it recites the functions noted above.
Prong (C)
FP #7 meets invocation prong (C) because FP #7 does not recite sufficient structure for performing the claimed functions.  Based upon a review of claims 36-61, particularly claim 38 itself, the Examiner finds that FP #7 recites very little (if any) structure for performing the functions as set forth of FP #7.
In view of the Examiner’s findings above that FP #7 meets invocation prongs (A)-(C), the Examiner concludes FP #7 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP#7 Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the corresponding structure for the FP #7 is found in the different embodiments shown in each of Figures 3-4 that discloses circuitry of the recited logic circuitry:
In the embodiment of Fig. 3 the structure of the logic circuitry includes AND gate 506c as described in the specification (col. 5, line 67 to col. 6, line 7).
In the embodiment of Fig. 4, the structure of the logic circuitry includes, Flip-flop 412d and NAND gate 509d described in the specification (col. 7, lines 53-61).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP #7 in claims 38, 39, 41, 47, 48, and 50, will be limited to the corresponding structure noted above.
B8: 	FP#8: input-side circuitry is configured to (Claim 37, 46, 55)
An eighth means-plus-function phrase is recited in claims  37, 46, 55 which recites “input-side circuitry is configured to determine when to turn off the switch independent of the demand pulses” or hereinafter FP #8.  
3-Prong Analysis
Prong (A)
FP #8 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “input-side circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “input-side circuitry” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, “input-side circuitry” does not denote a particular structure (either expressly or inherently).
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “input-side circuitry”  in FP #8 as the name of a sufficiently definite structure for performing the functions recited in FP #8 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “input-side circuitry” is a generic placeholder having no specific structure associated therewith.  Because “input-side circuitry” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #8 meets invocation Prong (A).
Prong (B)
FP #8 meets invocation prong (B) because it recites the function “to determine when to turn off the switch independent of the demand pulses.”
Prong (C)
FP #8 meets invocation prong (C) because FP #8 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 36-61, particularly claims 37, 46 and 55, the Examiner finds that FP #8 recites very little (if any) structure for performing the function as set forth of FP #8.
In view of the Examiner’s findings above that FP #8 meets invocation prongs (A)-(C), the Examiner concludes FP #8 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP #8 Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the corresponding structure for the FP #8 is found in the different embodiments shown in each of the Figures 1-4 that discloses circuitry of the recited input-side circuitry:
In the embodiment of Fig. 1 the structure of the input-side circuitry includes, Transformer 100a, capacitor 202a, and resistor 201a as described in the specification (col. 2, lines 34-37).
In the embodiment of Fig. 2, the structure of the input-side circuitry includes, Transistor 208b, transformer 100b, capacitor 204b, resistor 207b, resistor 203, and capacitor 202b, as described in the specification (col. 4, lines 26-42).
In the embodiment of Fig. 3, the structure of the input-side circuitry includes, startup regulator 215c, pulse generator 216c, transformer 101c, pulse oscillator 213c, and gate 214c as described in the specification (col. 6, line  25-36).
In the embodiment of Fig. 4, the structure of the input-side circuitry includes, oscillator 213d, startup regulator 232d, resistor 209d, comparator 217d, reference 216d, NAND gate 218d, NAND gate 219d, and flipflop 220d, as described in the specification (col. 6, line 65 to col. 7, line 5).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP #8 in claims 37, 46, and 55 will be limited to the corresponding structure noted above.
B9:  	FP#9:  apparatus is configured to regulate.. (Claim 37, 46)
A ninth means-plus-function phrase is recited in claims 37 and 46 which recites “apparatus is configured to regulate the output port by driving the feedback signal to match the reference signal” or hereinafter FP #9.  
3-Prong Analysis
Prong (A)
FP #9 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “apparatus” is a generic placeholder or nonce term equivalent to “means” because the term “apparatus” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, ““apparatus” does not denote a particular structure (either expressly or inherently).
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “apparatus” in FP #9 as the name of a sufficiently definite structure for performing the functions recited in FP #9 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “apparatus” is a generic placeholder having no specific structure associated therewith.  Because “apparatus” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #9 meets invocation Prong (A).
Prong (B)
FP #9 meets invocation prong (B) because it recites the function “to regulate the output port by driving the feedback signal to match the reference signal.”
Prong (C)
FP #9 meets invocation prong (C) because FP #9 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 36-61, particularly claims 37 and 46, the Examiner finds that FP #9 recites very little (if any) structure for performing the function as set forth of FP #9.
In view of the Examiner’s findings above that FP #9 meets invocation prongs (A)-(C), the Examiner concludes FP #9 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP #9 Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the corresponding structure for the FP #9 is found in the different embodiments shown in each of Figures 1-4 that discloses circuitry of the apparatus:
In the embodiment of Fig. 1, the structure of the apparatus includes all of the circuitry between the input port 11 a, 12a and the output port 13a, 14a as described in the specification (col. 1, line 18 to col. 4, line 3).
In the embodiment of Fig. 2, the structure of the apparatus includes all of the circuitry between the input port 11b, 12b and the output port 13b,14b as described in the specification (col. 4, line 4, to col. 5, line 46).
In the embodiment of Fig. 3, the structure of the apparatus includes all of the circuitry between input port 11 c, 12c and the output port 13c, 14c as described in the specification (col. 5, line 47, to col. 6, line 36).
In the embodiment of Fig. 4, the structure of the apparatus includes all of the circuitry between the input port 11 d, 12d and the output port 13d, 14d as described in the specification (col. 6, line 37, to col. 8, line 49).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP #9 in claims 37 and 46 will be limited to the corresponding structure noted above.
B10:	 FP#10: “comparator configured to” (Claim 41, 50)
A tenth means-plus-function phrase is recited in claims 41 and 50, which recites “comparator configured to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal” or hereinafter FP #10.  
3-Prong Analysis
Prong (A)
FP #10 fails invocation prong (A) because the term "comparator" is a known term of art and known to perform the specified function “to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal” and the term “"comparator" does convey a particular structure.
In light of the above, the Examiner concludes that the term “comparator" has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
In view of the Examiner’s findings above that FP #10 fails invocation prongs (A)-(C), the Examiner concludes FP #10 does not  invoke invocation under 35 U.S.C. §112(6th ¶).
Therefore the “comparator" will be interpreted according to its customary meaning in the art that performs comparison of two signals..
4.0	OBVIOUS DOUBLE PATENTING (ODP)

The nonstatutory obvious double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.1	ODP RE47031 (cl. 36, 38, 39, 41, 44) 

Claims 36, 38, 39, 41, and 44, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 5, 5, 2, and 1, respectively of U.S. Patent No. RE47031. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations have been claimed in the RE47031 patent.
Regarding claim 36, RE47031 claim 1 discloses switched-mode power conversion apparatus including input port to receive input power, a switch configured to commutate the input power, galvanic isolation circuitry configured to provide galvanic isolation between the input port and an output port, transformer having primary and secondary windings connected to input and output ports respectively, demand pulse generator galvanically connected to the secondary winding and configured to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load. RE47031 claim 1 discloses a capacitor and a diode both galvanically connected to the secondary winding, wherein: the diode is different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus; and  the demand pulse generator is powered by energy stored in the capacitor to generate the demand pulses.
Regarding claims 38 and 39, RE47031 claim 5 disclosed all of the claim limitations as set forth above including logic circuitry to selectively block (selectively gate) certain oscillator pulses in generating the demand pulses.
Regarding claim 41, RE47031 claim 2 disclosed all of the claim limitations including comparator (comparison circuitry) to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal.
Regarding claim 44, RE47031 claim 1 disclosed apparatus comprises the load (“load connected to the output port”).
4.2	ODP RE47031, Bedford, Cragley (cl. 45, 53) 

Claims 45 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 respectively of U.S. Patent No. RE47031 in view of Cragley, Simon (JP 2005503099) or alternatively in view of Bedford (US 3,742,336). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations have been claimed in the RE47031 patent.
Regarding independent claim 45, RE47031 claim 10 discloses all of the claimed limitations including galvanically isolated switched-mode power conversion, comprising first and second pulse source circuitry, a capacitor and a diode both galvanically connected to the secondary winding, wherein: the diode is different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus; and the second pulse source circuitry is powered by energy stored in the capacitor to generate the pulses.
RE47031 claim 10 did not specifically disclose a transformer comprising (ii) a single secondary winding arranged in circuit with a rectifier and an output port. 
Cragley, Simon (JP 2005503099) teaches if the turns ratio of the secondary winding of the transformer is equal to 1, a transformer using a single secondary winding may be used. The advantage of having a single secondary winding is that the transformer configuration is simplified.
Bedford (US 3,742,336) discloses power converter comprising a transformer 14 having a single secondary winding 14s (col. 10, lines 54-55) for high frequency coupling arranged in circuit with a rectifier and an output port (Fig. 7).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding a transformer having a single secondary winding disclosed by Bedford or Cragley, Simon for high frequency coupling and the transformer configuration is simplified.
Regarding claim 53, RE47031 claim 10 disclosed apparatus comprises the load (“load connected to the output port”).
4.3	ODP RE47031, Szepesi, Bedford/Cragley (cl. 47-52)

Claims 47-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 respectively of U.S. Patent No. RE47031 and Szepesi in view of Cragley, Simon (JP 2005503099) or alternatively in view of Bedford (US 3,742,336). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations have been claimed in the RE47031 patent.
Regarding claims 47 and 48, RE47031 claim 10 disclosed all of the claim limitations as set forth above except the logic circuitry to selectively block certain oscillator pulses in generating the demand pulses.
Szepesi disclosed logic circuitry to selectively block certain oscillator pulses in generating the demand pulses (Fig. 5, annotated). Szepesi in Fig. 1 discloses transformer TR1 having single secondary winding.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify  RE47031 by adding fast logic circuitry disclosed by Szepesi to selectively block certain oscillator pulses to generate demand pulses.
Regarding claim 49, RE47031 claim 10 disclosed all of the claim limitations as set forth above except comparator to process an output-side stream of oscillator pulses to generate the demand pulses based on comparator.
Szepesi disclosed a comparator (PWM COMP) to process an output-side stream of oscillator 200 pulses to generate the demand pulses based on comparator output.(Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding comparator disclosed by Szepesi to process   oscillator pulses to generate demand pulses.
Regarding claim 50, RE47031 claim 10 disclosed all of the claim limitations except comparator to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal.
Szepesi discloses comparator to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding comparator to provide an output signal based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal to generate demand pulse signals for controlling a switch in the input side.
Regarding claim 51, RE47031 claim 10 disclosed all of the claim limitations as set forth above except determination of when to turn off the switch is always originated on an input side of the apparatus and never on an output side of the apparatus.
Szepesi disclosed controller 24 on the input side turns off the switch 26 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding the controller on the input side disclosed by Szepesi to turn off the switch.
Regarding claim 52, RE47031 claim 10 disclosed all of the claim limitations as set forth above except pulse transformer.
Szepesi disclosed pulse transformer (TR2) to transmit demand pulses from output side of the apparatus to an input side of the apparatus (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding pulse transformer disclosed by Szepesi to transmit demand pulses from output side of the apparatus to an input side of the apparatus.
4.4	ODP RE47031, Szepesi (cl. 40, 42, 43, 54-61)

Claims,
 40	42	 43	 54	 55	 56	57	 58	 59	60	 61,
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims,
 1	  1	  1	18	34	18	18	 18	 22	20	  26, respectively of Reissue Patent # RE47031 in view of Szepesi et al. (US 5,498,995). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations have been claimed in the RE47031.
Regarding claim 40, RE47031 claim 1 disclosed all of the claim limitations as set forth above except comparator to process an output-side stream of oscillator pulses to generate the demand pulses based on comparator.
Szepesi disclosed a comparator (PWM COMP) to process an output-side stream of oscillator 200 pulses to generate the demand pulses based on comparator output.(Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding comparator disclosed by Szepesi to process   oscillator pulses to generate demand pulses.
Regarding claim 42, RE47031 claim 1 disclosed all of the claim limitations as set forth above except determination of when to turn off the switch is always originated on an input side of the apparatus and never on an output side of the apparatus.
Szepesi disclosed the controller 24 on the input side turns off the switch 26 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding the controller on the input side disclosed by Szepesi to turn off the switch.
Regarding claim 43, RE47031 claim 1 disclosed all of the claim limitations as set forth above except pulse transformer.
Szepesi disclosed pulse transformer (TR2) to transmit demand pulses from output side of the apparatus to an input side of the apparatus (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding pulse transformer disclosed by Szepesi to transmit demand pulses from output side of the apparatus to an input side of the apparatus.
Regarding claim 54, RE47031 claim 18 disclosed all of the limitations for a method of regulation in an isolated switched-mode power converter having an input port and an output port, comprising (a) comparing a voltage or current at the output port with a reference that is galvanically associated therewith (b) generating or gating demand pulses responsive to that comparison (c) applying the demand pulses to an output-port side of galvanic isolation circuitry (d) receiving replicas of the demand pulses from an input-port side of the galvanic isolation (e) controlling the converter responsive to the demand pulses to supply the voltage or current at the output port, wherein step (b) comprises: (b1) using a diode (rectifier) to charge a capacitor during forward pulses of the power converter, wherein the rectifier and the capacitor are connected in circuit with the output-port side of the galvanic isolation circuitry; and (b2) generating the demand pulses using energy stored in the capacitor.
RE47031 claim 18 did not specifically disclose (e) adjusting commutation frequency of the converter responsive to the demand pulses.
Szepesi disclosed (e) adjusting commutation frequency (switching frequency) of the converter responsive to the demand pulses to cause the voltage or current at the output port to attain a desired value (col. 12, lines 19-22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adjusting commutation frequency (switching frequency) of the converter responsive to the demand pulses to cause the voltage or current at the output port to attain a desired value (col. 12, lines 19-22).
Regarding claim 55, RE47031 claim 34, disclosed all of the limitations including a leading edge of a single demand pulse will turn on the input-side commutating switch independent of other demand pulse.
Regarding claims 56 and 57, RE47031 claim 18 disclosed all of the limitations as set forth above except selectively blocking certain oscillator pulses in generating the demand pulses.
Szepesi disclosed logic circuitry to selectively block certain oscillator pulses in generating the demand pulses (Fig. 5, annotated).

    PNG
    media_image1.png
    572
    790
    media_image1.png
    Greyscale

Szepesi. Fig. 5, annotated
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 18 of RE47031 by adding fast logic circuitry disclosed by Szepesi to selectively block certain oscillator pulses to generate demand pulses.
Regarding claim 58, RE47031 claim 18 disclosed all of the claim limitations as set forth above except step (b) processing, based on the comparison of step (a), to generate the demand pulses
Szepesi disclosed a comparator (PWM COMP) to process an output-side stream of oscillator 200 pulses based on the comparison by the comparator to generate the demand pulses based on comparator output.(Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding comparator disclosed by Szepesi to process   oscillator pulses to generate demand pulses based on the comparison by the comparator.
Regarding claim 59, RE47031 claim 22 disclosed step (b) comprises: generating a stream of oscillator pulses independent of the comparison of step (a).
Regarding claim 60, RE47031 claim 20 disclosed when to turn off the input side switch is originated on the input-port side.
Regarding claim 61, RE47031 claim 26 disclosed wherein the galvanic isolation circuitry comprises a power transformer that transmits power from the input port to the output port.
RE47031 claim 26 did not disclose pulse transformer, separate from the power transformer, that transmits the demand pulses from the output-port side to the input-port side.
Szepesi disclosed galvanic isolation circuitry further comprises a pulse transformer TR2, separate from the transformer TR1, configured to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Fig. 1).

    PNG
    media_image2.png
    451
    594
    media_image2.png
    Greyscale

Szepesi. Fig. 1 (annotated)
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding a tiny, inexpensive, pulse transformer (TR2) disclosed by Szepesi separate from the main transformer (TR1) to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Szepesi, col. 3, lines 54-56). 
4.5	ODP RE47031, Szepesi, Quigley (cl. 37, 46, 55)

Claims 37, 46, and 55, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, and 32 respectively of Reissue Patent # RE47031 in view of Szepesi and Quigley et al. (US 5,825,640).
Regarding claim 37, 46, and 55, RE47031 claims 2, 10, and 31 respectively in combination with Szepesi disclosed all of the claimed limitations except to regulate the output port voltage by driving the feedback signal to match the reference signal and turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image3.png
    153
    346
    media_image3.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    
4.6	ODP ‘654 Application, Mao (cl. 36-42, 44, 54-60) 

Claims,
36	37	38	39	40	41	42	44	54	55	56	57	58	59	60,	 
are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims,
18	24	25	27	30	31	33	46	139	144	145	146	148	148	151,		
respectively of copending Reissue Application No. 16/987,654  (‘654 application) in view of Mao (US 6,466,461 B2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding independent claims 36 and 54, the ‘654 application claims 18 and 139 respectively disclosed all of the claimed limitations for power convertor apparatus and method of regulation including galvanic isolation circuitry comprising a transformer having primary side controlled by a switch (first pulse source circuitry) and secondary side having demand pulse generator (second pulse source circuitry) conveying demand pulses to primary side for turning on the switch and controlling the switch to adjust the frequency of commutation of the input power to regulate the amount of voltage or current to the load.
Regarding independent claims 36 and 54, the ‘654 application claims 18, and 139 respectively did not specifically disclose secondary winding is connected to a diode different from a rectifier is poled to charge a capacitor during forward pulses of the apparatus; and the demand pulse generator is powered by energy stored in the capacitor to generate the demand pulses.
Mao et al. disclosed bias circuit comprising second diode 58 different from the rectifier diode (CR1, CR2) to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). The bias circuit of Mao is the same as the circuit disclosed in the ‘152 patent wherein a second diode 417d different from the rectifier diode 300d to charge capacitor 419d during forward pulses of the apparatus so that demand pulse generator is powered by energy stored in the capacitor (See ‘152 patent, Fig. 4 annotated below).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the ‘654 application claims by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter.
Regarding claims 37 and 55, the ‘654 application claims 24 and 144 respectively disclosed detecting the leading edge of a pulse.
Regarding claims 38, 39, 56, and 57, the ‘654 application claims 25, 25, 145, and 145, respectively discloses secondary circuit comprising oscillator generating oscillator pulses, logic circuitry to block certain oscillator pulses and demand pulse generator processes comparator output.
Regarding claim 40, the ‘654 application claim 30 discloses demand pulse generator is configured to process, based on a comparator output, an output-side stream of oscillator pulses to generate the demand pulses.
Regarding claim 41, the ‘654 application claim 31 discloses demand pulse generator comprises: a comparator capable of generating a comparator output based on a comparison between (i) a feedback signal based on the output voltage or the output current and (ii) a reference signal; an oscillator capable of generating a stream of pulses independent of the comparator output; and logic circuitry capable of (i) receiving the comparator output and the stream of pulses and (ii) processing the stream of pulses based on the comparator output to generate the demand pulses.
Regarding claims 42 and 60,  the ‘654 application claims 33 and 151 disclosed when the output port is in regulation determination of when to turn off the switch is done by input side circuitry.
 
    PNG
    media_image4.png
    514
    675
    media_image4.png
    Greyscale

Mao. Fig. 9
Regarding claim 44, the ‘654 application claim 46 discloses load connected to the converter output port.
Regarding claims 58 and 59, the ‘654 application claim 148 discloses processing the stream of pulses, based on comparator output to generate the demand pulses.

4.7	ODP ‘654 Application, Szepesi, Mao (cl. 43, 61)

Claims 43 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 139 respectively of reissue application # 16/987,654  (‘654 application) in view of Mao (US 6,466,461 B2) and Szepesi et al. (US 5,498,995).
Regarding claims 43 and 61, the ‘654 application claims 18 and 139, did not disclose pulse transformer. 
Szepesi disclosed galvanic isolation circuitry further comprises a pulse transformer TR2, separate from the power transformer TR1, to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Fig. 1, annotated). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘654 application by adding a tiny, inexpensive, pulse transformer (TR2) disclosed by Szepesi separate from the main transformer (TR1) to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (col. 3, lines 34-36).

    PNG
    media_image5.png
    550
    723
    media_image5.png
    Greyscale

Szepesi. Fig. 1 (annotated)

5.0	CLAIMS ALLOWABLE OVER PRIOR ART
Claims 36-61 are allowable if Applicant overcomes the rejection of claims 36-61 for obvious double patenting.
Claims 36-61 are allowable over the prior art.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding independent claim 36, the prior art combination fails to disclose or fairly suggest,
“a demand pulse generator galvanically connected to the secondary winding and configured to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load; and
a capacitor and a diode both galvanically connected to the secondary winding, wherein:
the diode is different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus; and
the demand pulse generator is powered by energy stored in the capacitor to generate the demand pulses” in combination with remaining claims limitations.
Regarding independent claim 45, the prior art combination fails to disclose or fairly suggest,
“a transformer comprising (ii) a single secondary winding arranged in circuit with a rectifier and an output port”, and
“a capacitor and a diode both galvanically connected to the secondary winding, wherein: the diode is different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus; and
the second pulse source circuitry is powered by energy stored in the capacitor to generate the pulses” in combination with remaining claims limitations.
Regarding independent claim 54, the prior art combination fails to disclose or fairly suggest, generating or gating demand pulses responsive to that comparison;
(c) applying the demand pulses to an output-port side of galvanic isolation circuitry;
(d) receiving replicas of the demand pulses from an input-port side of the galvanic isolation circuitry; and
(e) adjusting commutation frequency of the converter responsive to the demand pulses to cause the voltage or current at the output port to attain a desired value, wherein step (b) comprises:
(bl) using a diode to charge a capacitor during forward pulses of the power converter,
wherein the diode and the capacitor are galvanically connected within the output-port side of the galvanic isolation circuitry; and
(b2) generating or gating the demand pulses using energy stored in the capacitor.
Claims 37-44 depend from claim 36; claims 46-53 depend from claim 45; and Claims 55-61 depend from claim 54 are allowable for the same reasons as above and for their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.0	CONCLUSION

6.1	ACTION MADE FINAL

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.2	Pertinent Art

	Duerbaum et al. (US 6711034 B2) discloses DC-DC Converter And A Regulation Method For DC-DC Converter comprising transformer T having a single secondary winding (Fig. 10)(Col. 10, line 66-67).

    PNG
    media_image6.png
    274
    528
    media_image6.png
    Greyscale

Duerbaum et al. Fig. 10.
Cragley, Simon (JP 2005503099) teaches if the turns ratio of the secondary winding of the transformer is equal to 1, a transformer using a single secondary winding may be used. The advantage of having a single secondary winding is that the transformer configuration is simplified and the cross regulation of the output voltage at the first and second output terminals is improved. FIG. 10 is a schematic diagram of a variation of the converter of FIG. 9, where the transformer has a single secondary winding. If the turns ratio N2 / N1 of the secondary winding of the transformer 132 of FIG. 9 is equal to 1, a transformer 332 having one secondary winding 342 can be used in FIG. Referring to FIG. 10, the synchronous rectifiers 212 and 216 are disposed between the secondary winding 332 and the inductors 168 and 148, whereas in FIG. Is provided. The advantage of having a single secondary winding 242 is that the transformer structure is simplified
Bedford(US 3,742,336) teaching transformer comprising a single secondary winding for high frequency coupling. 
BORMANN  (US 2009/0097291), DATE PUBLISHED 2009-04-16, discloses DC Power supply comprising transformer having primary and secondary windings, the primary controlled by switch 186 and the secondary side comprising a different diode rectifier 192 poled to charge the capacitor 196 during forward pulses of the apparatus (Fig. 7).
	Balakrisnan Babu (EP 0585789) published 1994-03-09 discloses Switched Mode Power Supply Integrated Circuit comprising bias circuit Vbias wherein a capacitor is charged by diode rectifier to provide chip power supply (Fig. 1 and 2).
6.3	Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on 9:00am to 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/Primary Examiner, Art Unit 3992             

Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992